[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1289

         MARY C. GUINTO, MOTHER OF MICHAEL     J. GUINTO,
             DANIEL T. GUINTO AND JULIE A.    GUINTO;
         RAYMOND GUINTO, FATHER OF MICHAEL     J. GUINTO,
             DANIEL T. GUINTO AND JULIE A.    GUINTO,

                    Plaintiffs, Appellants,

                               v.

                      PHILIP MORRIS, INC.,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Boudin, Circuit Judge.



     Mary C. Guinto and Raymond Guinto on brief pro se.
     Brenda R. Sharton, Robert N. Driscoll, Douglas S. Brooks and
Goodwin, Procter & Hoar on brief for appellee.




                       September 13, 2000
          Per Curiam.     We have reviewed the parties' briefs

and the record on appeal.        There was neither error of law

nor   abuse   of   discretion   in   the   district   court's   order

denying the appellants' motion, filed pursuant to Fed. R.

Civ. P. 60(b), and motion to amend.

          We deny the appellee's motion for sanctions seeking

an order preventing appellants from further court action

based upon the same underlying facts.           Such a request is

more properly addressed to the district court in the event

of any future filing.

          Construing appellants' "motion for argumentative

statement" as a request for oral argument, it is denied.

          The order of the district court, dated February 3,

2000, is affirmed.